Mr. JUSTICE BURMAN dissenting: I am unable to agree with the majority of the court and believe that the decision of the Police Board should be sustained because it is amply supported by the evidence. On December 11, 1967, charges against William Basketfield were filed before the Police Board of the City of Chicago. After an evidentiary hearing the Board in a decision dated March 20, 1969, found that Basketfield had violated Rules 2, 6, 13, and 20 of the Rules of Conduct of the Rules and Regulations of the Chicago Police Department and ordered him discharged from his position as a lieutenant in the department. Basket-field then sought judicial review of the decision. The scope of review of administrative findings under the Administrative Review Act is limited since under Section 11 of the Act (Ill. Rev. Stat. 1969, ch. 110, par. 274) “The findings and conclusions of the administrative agency on questions of fact shall be held to be prima facie true and correct.” Where in a proceeding to discharge a police officer the charges are serious and related to the requirements of service and where the evidence fairly tends to sustain the charges, a reviewing court will not disturb the findings of the administrative agency. DeGrazio v. Civil Service Com., 31 Ill.2d 482, 202 N.E.2d 522. The majority in the instant case has not, in my opinion, followed these standards. It has instead reweighed and reevaluated the evidence and has substituted its judgment of the credibility of the witnesses and the weight to be given to the testimony for that of the Police Board. The evidence has been set forth at length in the majority opinion; nevertheless, it is necessary to briefly restate the facts as they pertain to the rule violations of police rules in order to demonstrate the sufficiency of the evidence to sustain the findings and decision of the Board. Rule 2 prohibits, “Any Action Or Conduct Which Impedes The Department’s Efforts To Achieve Its Goals Or Bring Discredit Upon The Department.” The commission of any act of dishonesty or corruption by any member of the police department can bring the entire organization into disrepute. Allegations that police officers have violated the law and breached their public trust must be carefully examined by the department in order to ensure continued morale and discipline within and in order to maintain the confidence of the public. The essence of the Board’s findings with respect to Rule 2 was that Patrolman Murray and Walsh with the knowledge and approval of Basketfield obtained and exerted control for their mutual benefit over a quantity of tires which had been stolen from the Vogue Tyre and Rubber Company with the intent to permanently deprive the owners of use of the property. The activities of Patrolmen Murray and Walsh with regard to the tires is well documented in the record. On October 19, 1967, they removed from a garage located at the rear of 8112 South Maryland Avenue 18 tires which had been stolen from the Vogue Tyre and Rubber Company and contrary to departmental procedure deposited the tires at the C and D Auto Parts’ retail facility where the tires remained until removed by another police officer on the following day. Basketfield’s complicity in the actions of Murray and Walsh was shown by the testimony of Detective Jack Muller who had been assigned to investigate the robbery on October 10, 1967, of a Vogue Tyre and Rubber Company truck. Early in the morning of October 20, 1967, Muller learned that a quantity of tires had been recovered the day before by two police officers from a garage located at 8112 South Maryland Avenue. When later in tire day Muller met with Basketfield, he confronted the lieutenant and stated, “Walsh said to me that you knew the tires were never brought back to the station. You knew that they were never inventoried and that if they didn’t turn up hot, you were going to sell them and cut them up between the three of you.” According to Muller Basketfield responded, “That’s right, it is true. You are holding all the ace cards, Muller. All I can do is ask you for a break.” Basketfield’s involvement with Murray and Walsh was further shown in the testimony of Officer Frank Lynch, who stated that on November 3, 1967, “I was in Lt. Basketfield’s office and he said there was some trouble over the tires and would I go down — would I go down to the I.I.D. [Internal Inspection Division] and give a statement in regard to the tires I brought back. He asked me if I would go down and say I didn’t bring back the tires, to keep the other two men [Murray and Walsh] from getting dumped.” The placing of the tires at C and D Auto Parts by Officers Murray and Walsh demonstrated the taking of property with the intent of permanently depriving the owner of the use of such property. On cross-examination, Muller was impeached by prior inconsistent statements, and it was brought out that he destroyed his original handwritten notes on October 21, 1967, after making a more complete report. The destruction of these notes and the impeachment weakens Muller’s testimony, but does not necessarily destroy his credibility as a witness. The same argument as is made here was presented by implication before the Board and rejected. The members of the Police Board who saw and heard the witnesses found Muller a believable witness; and this court by totally discounting his testimony is substituting its judgment as to the credibility of witnesses for that of the Police Board. Rule 6 prohibits, “Disobedience Of An Order Or Directive, Written Or Oral.” Rule 20 proscribes, “Failure To Report Promptly To The Department Any Information Concerning Any Crime Or Other Unlawful Action.” With respect to these rules the Board found (1) that Basketfield had knowledge of unlawful conduct on October 20, 1967, but failed to report the same to his superiors, (2) that he did not institute an investigation of alleged misconduct known to him on October 20, 1967, in violation of General Order 67 — 21 and (3) that he did not comply with an order from his superior given on October 23, 1967, to conduct an investigation. At approximately 8:30 A.M. on October 20, 1967, Basketfield according to his own testimony learned that Walsh and Murray had recovered tires from 8112 South Maryland Avenue on the preceding day. At approximately 9:40 A.M. according to the testimony of Sergeant John Bangert, Basketfield was informed that Detective Muller was looldng for the tires taken from 8112 South Maryland Avenue and that there was no record of such tires being inventoried. Basketfield testified that he first learned of the failure to inventory the tires when he met with Muller in the afternoon and that he started an investigation by asking Walsh for an explanation of the failure to inventory the tires. On October 23, 1967, Basketfield was called to the office of Captain Francis Lynch and instructed to obtain written reports from Murray and Walsh, but these reports were not presented until November 10, 1967. Basketfield knew, on the morning of October 20, 1967, that stolen property recovered by men under his command had not been inventoried, but he did not report this fact until called to the office of his superior three days later. According to his own testimony, the investigation on the day on which the information of the offense was learned consisted simply of a single question posed to one of the alleged offenders. According to Frank Lynch, Basketfield rather than conducting an investigation attempted to cover up the facts. He acquired written reports from Murray and Walsh, but only after an 18 day delay. It is urged that this delay is reasonable because Murray was on a “baby furlough.” There is, however, nothing in the record to show that during this time Murray could not have been contacted and questioned at his home in order to expedite an investigation. The evidence shows that Basketfield failed to make a timely report of the incident and failed to conduct a timely investigation in violation of departmental rules. Rule 13 prohibits, “Making A False Report, Written Or Oral.” Basket-field on November 4, 1967, made a statement at the office of the Internal Investigation Division which was in substance identical to his testimony before the Board. The Board found that Basketfield’s testimony was refuted by other evidence and from this conclusion it follows that the statement of November 4, 1967, contained false information. The Police Board heard and saw the witnesses, and it accorded Basket-field a fair and impartial hearing. It is for the administrative agency to resolve conflicting evidence and to determine where the truth lies. Avent v. Police Board of Chicago, 49 Ill.App.2d 228, 199 N.E.2d 637. They were in a better position with their expertise to understand the evidence, draw inferences therefrom and determine the truth of the charges.